DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.


Response to Amendment
Based on the applicant’s amendment received on 1/3/2022, the examiner allows claims 6 and 8-14 and cancels claims 1-5 and 7.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  Note that the examiner interprets that claim 11 includes the following limitations:
(a) wireless communications module;  {Claim 11 teaches a round-trip RF signal which inherently requires a wireless communications module}
(b) a clock module that provides a fundamental clock having a fundamental frequency and a fundamental phase and a baseband clock having a baseband frequency having a baseband phase, wherein the baseband clock is based on the fundamental clock;  Claim 11 teaches first/second baseband clocks AND baseband frequencies}
(c) a transceiver for providing a radio-frequency (RF) signal having an RF clock that is based on the fundamental clock and the baseband clock;   {Claim 11 teaches a round-trip RF signal which inherently requires a wireless communications module/transceiver AND it also teaches first/second baseband clocks which will have a fundamental frequency}
(d) a processor; {Claim 11 teaches a method that is inherently performed by a computer processor}
and 
(e) a clock-control module that is operative for controlling at least one of the fundamental frequency, the fundamental phase, the baseband frequency, and the baseband phase.  {Claim 11 teaches first/second baseband clocks which will be used to inherently control a fundamental frequency/phase and baseband frequency/phase}

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a system to synchronize the clocks of a plurality of platforms that includes a first platform and a second platform, 
> The ability for the system including a first platform and a second platform that is movable relative to the first platform, 
> The ability for each of the first and second platforms to comprise: 
(a) wireless communications module; 
(b) a clock module that provides a fundamental clock having a fundamental frequency and a fundamental phase and a baseband clock having a baseband frequency having a baseband phase, wherein the baseband clock is based on the fundamental clock; 
(c) a transceiver for providing a radio-frequency (RF) signal having an RF clock that is based on the fundamental clock and the baseband clock; 
(d) a processor; and (e) a clock-control module that is operative for controlling at least one of the fundamental frequency, the fundamental phase, the baseband frequency, and the baseband phase; and 
> The ability for wherein the processor of each platform is operative for determining: 
(i) estimating a baseband frequency offset between the respective fundamental frequencies of the first and second platforms, the estimated baseband frequency offset being based on a round-trip RF signal having a first leg transmitted from the first platform to the second platform and a second leg transmitted from the second platform to the first platform, the round-trip RF signal including a carrier phase slope on each of the first and second legs; 
(ii) computing a derived code phase slope from the carrier phase slope that is based on the fundamental frequency, and the baseband frequency for each platform; 
(iii) computing a fractional baseband offset between the respective baseband clocks of the first and second platforms, the fractional baseband offset being based on the number of elapsed baseband clock cycles and the code phase for each of the first and second platforms; and - 2 -Serial No. 16/908,2553162-004us1 
(iv) controlling at least one of the fundamental frequency, the fundamental phase, the baseband frequency, and the baseband phase of its respective platform based on a combination of the respective baseband frequency offset and fractional baseband offset of its respective platform.  


5.  Note that Taylor Jr. et al. US 9,271,258 is closest prior art but does not teach the allowed technical limitations either alone or in combination.   
While Taylor Jr. does teach many similar concepts from the allowed claims, ie. such as carriers, fundamental frequencies, baseband frequencies/offsets, clocks, multiple platforms, RF transmission, round-trip calculations and carrier phase slope, Taylor Jr.’s teachings do not put forth the same exact technical design as is/are put forth in the allowed claims.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

The tables below compare the currently allowed claims and previously allowed claims dealing with similar designs.   NOTE that the patented claims are broader than the allowed claims from this application:
     ALLOWED         <<< ---------------------  From US 9,271,258 ---------------------- >>>
         Claim
11. (New) A method for synchronizing the clocks of a plurality of platforms that includes a first platform and a second platform that is movable relative to the first platform, the method comprising: 
    estimating a baseband frequency offset between the respective fundamental frequencies of the first and second platforms, the estimated baseband frequency offset being based on a round-trip RF signal having a first leg transmitted from the first platform to the second platform and a second leg transmitted from the second platform to the first platform,  the round-trip RF signal including a carrier phase slope on each of the first and second legs; 
    computing a derived code phase slope from the carrier phase slope that is based on the fundamental frequency, and the baseband frequency for each platform; 
    computing a fractional baseband offset between a first baseband clock of the first platform and a second baseband clock of the second platform,  the fractional baseband offset being based on the number of elapsed baseband clock cycles and the code phase for each of the first and second platforms; and 
    controlling at least one of the fundamental frequency, the fundamental phase, the baseband frequency, and the baseband phase of its respective platform based on a combination of the respective baseband frequency offset and fractional baseband offset of its respective platform.  

1. A measurement method, the method comprising: transmitting a first signal from an originator device to a transponder device, the first signal having a first carrier frequency; determining a carrier phase of the first signal at the transponder device; transmitting a second signal from the transponder device to the originator device, the second signal having a second carrier frequency; determining a carrier phase of the second signal at the originator device; and estimating a distance between the originator device and the transponder device using the carrier phase of the first carrier signal and the carrier phase of the second carrier signal, wherein estimating the distance between the originator device and the transponder device further comprises calculating a wavelength ambiguity factor and using the wavelength ambiguity factor to estimate the distance.

22. A method for determining a relative velocity between a plurality of objects, the method comprising: determining a rate of change of a first carrier phase at a transponder device, the first carrier phase corresponding to a first signal transmitted from an originator device to the transponder device; determining a rate of change of a second carrier phase at the originator device, the second carrier phase corresponding to a second signal transmitted from the transponder device to the originator device; determining a relative motion between the originator device and the transponder device based on the rate of change of the first carrier phase and the rate of change of the second carrier phase; and determining a frequency offset between the first signal and the second signal based on the rate of change of the second carrier phase and a carrier frequency of the second signal.

36. A measurement method, the method comprising: determining a rate of change of a first carrier phase at a transponder device, the first carrier phase corresponding to a first signal transmitted from an originator device to the transponder device; determining a rate of change of a second carrier phase at the originator device, the second carrier phase corresponding to a second signal transmitted from the transponder device to the originator device; and determining a frequency offset between the first signal and the second signal based on the rate of change of the first carrier phase and the rate of change of the second carrier phase, wherein determining the frequency offset comprises determining a difference between the rate of change of the first carrier phase and the rate of change of the second carrier phase.



        			



      ALLOWED              <<< -----------------    From US 8,199,047    -------------------- >>>
          Claim
11. (New) A method for synchronizing the clocks of a plurality of platforms that includes a first platform and a second platform that is movable relative to the first platform, the method comprising: 
    estimating a baseband frequency offset between the respective fundamental frequencies of the first and second platforms, the estimated baseband frequency offset being based on a round-trip RF signal having a first leg transmitted from the first platform to the second platform and a second leg transmitted from the second platform to the first platform,  the round-trip RF signal including a carrier phase slope on each of the first and second legs; 
    computing a derived code phase slope from the carrier phase slope that is based on the fundamental frequency, and the baseband frequency for each platform; 
    computing a fractional baseband offset between a first baseband clock of the first platform and a second baseband clock of the second platform,  the fractional baseband offset being based on the number of elapsed baseband clock cycles and the code phase for each of the first and second platforms; and 
    controlling at least one of the fundamental frequency, the fundamental phase, the baseband frequency, and the baseband phase of its respective platform based on a combination of the respective baseband frequency offset and fractional baseband offset of its respective platform.  

17. A computer-readable storage medium containing instructions to configure a processor to perform a method for calculating a fine time adjustment in a radio, the method comprising: calculating a plurality of peak error measurements of a correlator output in said radio during a time period; calculating a rate of change of said plurality of peak error measurements during said time period; and estimating a peak error at a point after said time period by using said rate of change of said plurality of peak error measurements during said time period.

1. A method for estimating a distance between an originator and a transponder, the method comprising: transmitting a first message from a first channel in said originator; receiving a second message on a second channel in said originator; calculating a coarse time measurement of the round-trip propagation time between said originator and said transponder, calculating a fine time adjustment in said originator comprising: calculating a plurality of peak error measurements of a correlator output in said second channel of said originator during a time period; calculating a rate of change of said plurality of peak error measurements during said time period; and estimating a peak error at a point after said time period by using said rate of change of said plurality of peak error measurements during said time period; calculating a round-trip propagation time using said coarse time measurement and said fine time adjustment; and calculating an estimated distance between said originator and said transponder using said round-trip propagation time.

25. A transponder for use in a system for estimating a distance between an originator and said transponder, said transponder comprising: receiving means for receiving a first message from said originator; calculating means for calculating a fine time adjustment in said transponder comprising: calculating means for calculating a plurality of peak error measurements of a correlator output in said transponder during a time period; calculating means for calculating a rate of change of said plurality of peak error measurements during said time period; and estimating means for estimating a peak error at a point after said time period by using said rate of change of said plurality of peak error measurements during said time period; and transmission means for transmitting a second message to said originator.



				

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:

    PNG
    media_image1.png
    375
    904
    media_image1.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414